Citation Nr: 0410160	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-12 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of herbicide 
(Agent Orange) exposure.

3.  Whether new and material evidence has been received to reopen 
the claim of service connection for blepharitis, asserted as an 
eye condition.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 1969, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
that denied service connection for PTSD and the residuals of Agent 
Orange exposure, as well as his application to reopen a claim of 
service connection for blepharitis, which he asserted as an eye 
condition.  


FINDINGS OF FACT

1.  In a December 2001 rating decision, the RO denied the 
veteran's claims of service connection for PTSD and the residuals 
of Agent Orange exposure, as well as his application to reopen a 
claim of service connection for blepharitis, which he asserted as 
an eye condition.

2.  The veteran has not filed a power of attorney with VA and is 
unrepresented in this appeal.

3.  The veteran has not been rated incompetent by VA, nor has it 
been shown that he has a physical, mental, or legal disability 
that prevents him from filing of an appeal on his own behalf.

4.  The veteran did not file a Notice of Disagreement with the 
December 2001 rating decision; instead, a statement expressing 
disagreement with the December 2001 rating decision was submitted 
by an individual or organization not authorized to represent him.


CONCLUSION OF LAW

The veteran did not file an adequate Notice of Disagreement with 
the December 2001 rating decision and thus did not perfect an 
appeal of this determination to the Board.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101 20.301 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has recently been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other things, 
this law redefines the obligations of VA with respect to the duty 
to assist, and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that was not 
well grounded.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 F.3d 
795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. § 
3.159(c)).  The Court, however, recently held that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
cases such as this one in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 
16 Vet. App. 129, 132 (2002).

Background and Analysis

In a December 2001 rating decision, the RO denied the veteran's 
claims of service connection for PTSD and the residuals of Agent 
Orange exposure, as well as his application to reopen a claim of 
service connection for blepharitis, which he asserted as an eye 
condition.  In a letter notifying the veteran of these 
determinations, the RO included his appellate rights, and 
specifically advised him that if he did not agree with the denials 
of his claims, he could appeal the decision to the Board at any 
time within one year from the date of the issued letter.  In 
addition, the RO specifically noted that it had no record of him 
appointing a service organization or representative to assist him 
with his claims, but invited him to contact it for a list of 
recognized veterans service organizations that were approved to 
provide services to the veteran community and who could help 
answer any of his questions.

In February 2002, the RO received a statement prepared by an 
individual associated with the "Veterans Affairs Office" in 
Allendale, South Carolina, expressing disagreement with the denial 
of the veteran's PTSD, Agent Orange, and eye claims.  In a March 
2002 letter, the RO indicated that it was accepting the February 
2002 statement as a Notice of Disagreement (NOD), and in June 2002 
it issued him a Statement of the Case (SOC).

In a February 2004 letter, the Board notified the veteran that his 
NOD might not be adequate, and that if it were not, the Board 
might have to dismiss his appeal.  Before taking any further 
action, however, the Board provided the veteran the chance to 
explain why he believed that the NOD was adequate, and offered him 
the opportunity to testify at a Board hearing on this matter.

In the letter, the Board advised the veteran that the NOD accepted 
by the RO in February 2002 was defective because the applicable 
regulation required that an NOD be filed by a claimant personally, 
or by his or her representative, if a proper Power of Attorney or 
declaration or representation form was of record or accompanied 
the NOD.  The Board indicated that his NOD was not filed by him or 
by a recognized appointed representative, and afforded him a 
period of sixty days in which to offer an explanation as to why 
his NOD was adequate; in doing so, the Board reiterated that he 
could also testify at a Board hearing on this matter.

The Board informed the veteran that if he did not want to submit 
argument or testify at a hearing on this issue, he could notify 
the Board and it would proceed with his claim prior to the 
expiration of the sixty-day period.  The Board indicated that if 
he did not respond, it would proceed with his case at the end of 
that sixty-day period.  Finally, annexed to this letter, the Board 
provided the veteran with the text of the relevant laws and 
regulations, which consisted of 38 U.S.C.A. §§ 7105 and 7108 and 
38 C.F.R. §§ 20.200, 20.202, 20.203, 20.300, 20.301, 20.302, as 
well as pertinent General Counsel opinions VAOPGCPREC 9-1997 and 
VAOPGCPREC 9-1999.

The Board took the above action because although it is cognizant 
of its obligation to assess its jurisdiction, which specifically 
includes determining whether an NOD is adequate, it is likewise 
obliged to consider whether doing so in the first instance is 
prejudicial to the appellant.  See VAOPGCPREC 9-99, 64 Fed. Reg. 
52376 (1999).  Thus, the law requires that when the Board on its 
own initiative raises a question as to a potential jurisdictional 
defect, parties and their representatives be given notice of the 
potential jurisdictional defects and afforded a period of sixty 
days following the date of notice to present written argument and 
additional evidence relevant to jurisdiction and to request a 
hearing.  The Board may then dismiss any case over which it 
determines that it does not have jurisdiction.  38 C.F.R. § 
20.101(d).

An NOD must be in writing and may be filed by the claimant, the 
claimant's legal guardian, or such accredited representative, 
attorney, or authorized agent as may be selected by the claimant 
or legal guardian.  Not more than one recognized organization, 
attorney or agent will be recognized at any one time in the 
prosecution of a claim.  38 U.S.C.A. § 7105(b)(2) (West 2002).  

The provisions of 38 C.F.R. § 20.301(a) clarify that a NOD may be 
filed by a claimant's representative if a proper power of attorney 
or declaration of representation is on record or is filed with the 
NOD.  If an appeal is not filed by a person listed in 38 C.F.R. § 
20.301(a) and the claimant is rated incompetent by VA or has a 
physical, mental, or legal disability that prevents the filing of 
an appeal on his or her own behalf, an NOD may be filed by a 
fiduciary appointed to manage the claimant's affairs by VA or a 
Court, or by a person acting as next friend if the appointed 
fiduciary fails to take needed action or no fiduciary has been 
appointed.  38 C.F.R. § 20.301(b) (2003).

In this case, the veteran has not filed a form showing that he has 
selected an attorney or recognized veterans service organization 
to represent him in this appeal.  As such, neither the individual, 
nor the organization he was associated with, was his recognized or 
accredited representative, attorney or agent and thus neither had 
authority to file a NOD on the veteran's behalf.  38 U.S.C.A. § 
7105(b)(2); see also Redding v. West, 13 Vet. App. 512, 514 
(2000).  Moreover, the veteran has not been rated incompetent by 
VA and there is no evidence showing that he has a physical, 
mental, or legal disability that prevents him from filing an 
appeal on his own behalf.  As such, the Board finds that the 
veteran was able to but did not file an NOD with the December 2001 
decision.  In light of the foregoing, the Board does not have 
jurisdiction to enter a decision in connection with the current 
appeal, and the case must be dismissed.


ORDER

As an adequate Notice of Disagreement was not filed, the case is 
dismissed.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



